

116 HRES 1081 IH: Recognizing the role of democracies in responding to the COVID–19 pandemic, democracy’s resiliency, the dangers of authoritarianism, and reaffirming the commitment of the United States to democratic principles.
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1081IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Loudermilk submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the role of democracies in responding to the COVID–19 pandemic, democracy’s resiliency, the dangers of authoritarianism, and reaffirming the commitment of the United States to democratic principles.Whereas the COVID–19 pandemic is a significant event in world history and will continue to challenge governments around the world;Whereas current research shows the novel COVID–19 strain was first transmitted in China in late 2019 and the World Health Organization declared COVID–19 a global pandemic on March 11, 2020;Whereas democracies have responded to the pandemic by sharing scientific information and medical resources internationally and remaining committed to the human rights and freedoms of their people;Whereas authoritarian regimes have taken advantage of the pandemic as an opportunity to centralize power, spread disinformation, expand their corrupt practices, or otherwise deny basic human rights to their people;Whereas democracies contribute to the construction of a vast network of international partnerships, authoritarian regimes see these partnerships as instruments to be exploited for unilateral benefit and for realizing their long-held vision of having these institutions under their direction;Whereas democracies share information transparently and ensure that journalists operate freely, authoritarian regimes manipulate the content journalists can share and organize disinformation through their state-controlled media systems;Whereas democracies have shown resilience during this global crisis by encouraging constructive debate, authoritarian regimes suppress internal criticisms, tightening their grip, giving their people yet more reason to resist;Whereas democracies have taken steps to ensure the health and safety of their people, authoritarian regimes have removed fundamental protections with no intention of returning basic, indispensable rights;Whereas Taiwan’s democratic government was among the first to recognize this new strain of the coronavirus and they chose to build an extensive and coordinated domestic response while seeking to share evidence of human-to-human transmission with the world, authoritarian regimes declined to share early evidence of the virus to mislead the world;Whereas the Republic of South Korea has taken its place on the world stage as one of the most vibrant democracies, they built a concentrated domestic testing program and were the first to share test kits, authoritarian regimes concealed the truth through an elaborate disinformation campaign and blamed democracies as the origin of COVID–19;Whereas the United States remains committed to a system of checks and balances and protecting access to government officials, authoritarian regimes detain or imprison those who dare to criticize their leaders;Whereas Denmark was an early adopter of recommended social distancing practices and its citizens rallied behind their leaders in hopes of having an early return to normalcy, authoritarian regimes mislead and disenfranchised their people;Whereas Australia established a working group of Federal, State, and local leaders to share information and increase resource utilization, authoritarian regimes centralized power to ensure only the dissemination of information favorable to the state and prevent citizen oversight of corrupt practices;Whereas Iceland built their response on a robust testing program, authoritarian regimes’ censorship actions delayed the implementation of public health strategies, exposing a deep mistrust of the government;Whereas Canada trusted their medical experts to lead public health initiatives, authoritarian regimes rejected the findings of medical experts, such as Dr. Li Wenliang;Whereas Germany pursued meticulous contact tracing to slow the spread of the virus, authoritarian regimes have taken extreme measures forcing their people into isolation, including welding closed the doors of their homes;Whereas Japan treasured the health of Olympic visitors ahead of economic prosperity, authoritarian regimes placed regime security over global public health; andWhereas New Zealand rallied its people to face COVID–19 and eliminate the virus from its borders, authoritarian regimes waited several critical days before sharing valuable information on the virus with their people: Now, therefore, be itThat it is the sense of the House of Representatives that the United States—(1)recognizes the commitment of democracies to democratic values and institutions in their dynamic response to the global COVID–19 pandemic and condemns the actions of those that seek to use the pandemic as an instrument to consolidate undemocratic power and violate human rights;(2)remembers its commitment to fundamental democratic principles and to opposing the influence of authoritarian regimes that threaten the international order;(3)rejects the hollow appeal of authoritarianism and urges the leaders of these countries to reconsider their pursuit of censorship, exploitation, and suppression of human rights;(4)encourages authoritarian governments to end their influence operations and disinformation campaigns and discontinue behavior that divides nations and undermines the legitimacy of international institutions; and(5)calls on democracies and international institutions to remember their promise of transparency, accountability, integrity, and the free flow of information.